COLT, Circuit Judge.
In denying this petition for rehearing it is sufficient to observe that in the printed argument accompanying the petition no reference is made to the main ground upon which the court based its limitation of claim 4 to the detachable counterpart coils described in claims 1 and 2. This ground may be summarized as follows:
This broad claim cannot be sustained, because the Eickemeyer patent is not for two distinct inventions, — a novel coil and a new method of double-layer winding, — but is for a novel coil, or a series of such coils, which may be collected on the armature core in several types of winding. There is no' suggestion in the specification that Eickemeyer was the inventor of a new method of double-layer winding. This method is referred to in the specification simply as “one of the arrangements” in which “it is sometimes desirable” to make such a disposition of the two sides of the coil; and, to make his meaning perfectly clear, the patentee adds these words: “These coils have the same general characteristics of those previously described.” There is no doubt that all the patentee intended to cover by claim 4 was an alternative arrangement of his novel coil in a particular type of double-layer winding. If the claim is to be read in connection with the specification, or any significance is to be attached to the words “substantially as described,” it plainly must be limited to the coils of the patent. To hold that the claim is a valid claim not only for the detachable counterpart coils of the patent) but for all forms of coils which are detachable and counterpart when placed on the armature core in the double-layer winding described, would be to extend the *498patent far beyond its original scope and purpose, as is manifest by the clear and oft-repeated statement by Eickemeyer of his invention in the specification.
Petition for rehearing denied.